DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification, on pages 1 and 2, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 2-3, “a hollow elongated tube having a proximal end, a distal end and a length therebetween that is sized so that the distal end is immediately adjacent the facet joint of a vertebral level” should read “a hollow elongated tube having a proximal end, a distal end and a length therebetween that is sized so that the distal end is immediately adjacent the facet joint of a vertebral level when implanted” (emphasis added), so as to avoid potential rejection under 35 U.S.C. 101 for being directed to or encompassing a human organism.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, in line 2, “an elongated cylindrical body sized for a close fit within said bore” where “a close fit” is indefinite because it is unclear what would be considered “close” with regard to the sizing of the elongated cylindrical body. Claim 8 is rejected due to dependency on claim 7. 
	Claim 8 is also rejected under 35 U.S.C. 112(b) for reciting “wherein the proximal end of said bore of said tube and said bore of said cylindrical body define at least one nested ridge and channel interface to prevent relative rotation between said tube and said centering cap” (emphasis added).  It is unclear how the bore of the cylindrical body, i.e. the inner surface/bore of the centering cap, would define a ridge or a channel that would interface with a corresponding channel or ridge on the inner surface/bore of the tube, because the centering cap is received within the tube. It appears, based on Figures 1-2 and 4A-C and paragraph [024] of the Specification, that claim 8 should recite “wherein the proximal end of said bore of said tube and said cylindrical body define at least one nested ridge and channel interface…” and will be interpreted as such for examination purposes. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culbert (US 2009/0149857 A1).
Regarding claim 1, Culbert discloses a facet fusion tube assembly (30; Fig. 1; para. 0147) comprising:
a hollow elongated tube (third dilator tube 72; Figs. 1-2, 5; para. 0147) having a proximal end (78; Fig. 5; para. 0150), a distal end (74; Fig. 5) and a length therebetween that is sized so that the distal end is immediately adjacent the facet joint of a vertebral level and the proximal end is accessible percutaneously outside the patient (hollow tube 72 of assembly 30 is used for percutaneous dilation of tissue at a facet joint, such that the length of tube 72 is sized so the distal end 74 is immediately adjacent the facet joint, and “rests against a relatively flat hard tissue structure” as per para. 0151, when it is introduced through an entry point shown in Figs. 24-26, and the proximal end 78 is accessible percutaneously though an incision made in the patient adjacent the facet joint of a vertebral level; see Abstract; Figs. 1-2, 5, 24-26; para. 0054, 0151, 0221-0222), the tube defining a bore (82; Fig. 5; para. 0153) having an inner diameter along said length that is sized to accept a tool for preparing the facet joint for fusion (shown in Fig. 5A for accepting a bone drill or tap 150; para. 0157); and
a resilient clip (locking clip 90; Figs. 1-2; para. 0147) fastened to an outer surface of the elongated tube (as shown in Fig. 1, coupled to elongated tube 72 via arms 142 of second portion 124 shown in Fig. 7B; para. 0156), the resilient clip having a pair of opposing resilient arms (132; Figs. 7A-7B; para. 0156) defining a cylindrical interior engagement surface (138; Fig. 7A; para. 0156) adapted to engage the outer surface of a tool or instrument oriented with the pedicle of one vertebra of the vertebral level (for engaging outer surface of second dilator tube 52, thus capable of engaging a tool/instrument oriented with the pedicle of a vertebra of the vertebral level; Figs. 1-2, 7A-7B; para. 0147, 0156), said pair of arms configured to resiliently deflect outward relative to each other for said clip to engage the tool or instrument (resilient arms 132 deflect to snap over, i.e. clip to engage, second dilator tube 52; Figs. 1-2, 7A-B; para. 0147, 0156).
Regarding claim 2, Culbert discloses the facet fusion tube assembly of claim 1, wherein said resilient clip (90; Figs. 1-2) is removably fastenable to said outer surface (as shown in Figs. 1-2, clip 90 removably fastenable to outer surface of tube 72; para. 0155-0156).
Regarding claim 5, Culbert discloses the facet fusion tube assembly of claim 1, wherein said clip (90; Figs. 1-2, 7A-B) includes a base (126; Figs. 7A-B) with said arms (132; Figs. 7A-7B) projecting from said base (as shown at upper end 128; Figs. 7A-B), said base defining a notch (see Examiner’s Annotated Fig. 7A below) between said arms to facilitate outward deflection of said arms relative to each other (notch shown between proximal neck portions 134 of resilient arms 132 considered to facilitate outward deflection of arms 132 “to snap over second dilator tube 52”; Figs. 1-2, 7A-B; para. 0156).

    PNG
    media_image1.png
    231
    315
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 7A of Culbert
Regarding claim 6, Culbert discloses the facet fusion tube assembly of claim 1, further comprising an inner rod (third/inner dilator tube 32; Figs. 1-3; para. 0148) sized to be removably received within the bore of said tube (sized having a smaller diameter to slide within bore 82 of tube 72; Figs. 1-3, 5), said inner rod having a conical tip (36; Fig. 3; para. 0148) adapted to guide the elongated tube through soft tissue when accessing the facet joint (tapered/conical tip 36 of inner rod/tube 32, with inner rod/tube 32 received through bore of elongated tube 72 as shown in Fig. 1, is capable of guiding elongated tube 72 through soft tissue when accessing the facet joint as tube 72 slidably telescopes downward over inner rod/tube 32, e.g. into the configuration shown in Fig. 2; para. 0148, 0151, 155-156).
Regarding claim 9, Culbert teaches a method for preparing a facet joint at a vertebral level for fusion (method using dilation introducer apparatus 30 shown in Figs. 1-2 at a facet joint at a vertebral level, indicated in Figs. 24-26; see para. 0147, 0221-0222), comprising:
introducing an elongated anchor element (Examiner notes that second dilator tube 52 is considered an elongated anchor element, where distal end 54 thereof includes a tapered tip 56 for splitting soft tissue and resting against hard/bony structures, thereby acting as an anchor element, see Figs. 1-2, 4 and para. 0147, 0149, further noting that the specification of the instant application, in para. 027, broadly describes the anchor element as a “tool or instrument”) to a vertebral body adjacent the facet joint (as apparatus 30 is introduced through entry point shown in Figs. 24 and 26 at a facet joint, anchor element 52 is introduced to a vertebral body adjacent the facet joint as it slides over a previously introduced K-wire 151 and/or inner tube/rod 32 to dilate soft tissue at the facet joint area; Figs. 1-2, 24-26; para. 0221-0222);
providing a facet fusion tube assembly (defined by hollow elongated third dilator tube 72, and resilient clip 90, collectively; Figs. 1-2) including a hollow elongated tube (72; Figs. 1-2, 5) having a proximal end (78; Fig. 5) and a distal end (74; Fig. 5) and a resilient clip (90; Figs. 1-2, 7A-7B) fastened to an outer surface of the elongated tube (as shown in Fig. 1);
extending an inner rod through the elongated tube with a tip of the inner rod extending beyond the distal end of the tube (inner rod/tube 32 extends through elongated tube 72, specifically shown extending through anchor element 52 that also extends through elongated tube 72, with a distal/lower tip of inner rod/tube 32 shown extending beyond the distal/lower end of the tube 72 in Fig. 1);
introducing the elongated tube and the inner rod into the vertebral level adjacent the anchor element until the tip of the inner rod is in immediate proximity to or in contact with a portion of the facet joint (the inner rod 32 is introduced into the vertebral level over k-wire 151 at the entry point shown in Figs. 25-26, and elongated tube 72 is also introduced at the vertebral level by sliding it over the anchor element 52, which slides over inner rod 32, where the telescoping configuration of the inner rod 32, elongated tube 72, and anchor element 52 ensures that the elongated tube and inner rod are adjacent anchor element 52, and the inner rod 32 is inserted until the tapered tip 36 moves through soft tissue to contacts a portion of the facet joint; Figs. 1-3, 25-26; Examiner notes that the claim limitation does not specify whether or not the elongated tube and inner rod are introduced simultaneously or separately);
clamping the elongated tube to the anchor element using the resilient clip (elongated tube 72 is clamped to anchor element 52 using resilient clip 90; Figs. 1-2, 7A-B; para. 0147, 0152);
removing the inner rod from the elongated tube (after anchor element 52 and elongated tube 72 are slid over inner rod 32, the inner rod 32 is removed from elongated tube 72, sometimes at the same time as removing anchor element 52, so that a drill 150 can be introduced through the elongated tube 72, as shown in Fig. 5A; para. 0155-0157); and
introducing a tool or instrument (150; Fig. 5A; para. 0157) into the hollow elongated tube (72; Fig. 5A) to perform an operation on the facet joint (drill 150 is introduced into hollow tube 72, as shown in Fig. 5A, to perform treat a vertebra or other bone or target structure, which would involve performing an operation on the facet joint when elongated tube 72 of the assembly 30 is introduced through the entry point at the facet joint; Figs. 1-2, 5A, 24-26; para. 0157, 0221-0222).

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Culbert (US 2009/0149857 A1) in view of Donner (US 2019/0083271 A1).
Regarding claim 3, Culbert discloses the facet fusion tube assembly of claim 2, wherein: said resilient clip (90; Figs. 1-2, 7A-B) includes a base (cross-piece 126, and “proximal narrow neck portion” of resilient arms 142 connected to the cross-piece; Figs. 7A-B; para. 0156).
However, Culbert does not disclose wherein said tube and said base define fastener holes in alignment with each other to receive a fastener to removably fasten the clip to the tube.
Donner is considered analogous to the claimed invention because it is directed towards fastening a base to an outer surface of a hollow elongated tube (see engagement structure 662 of base 508 fastened to working cannula/elongated tube 506; Figs. 40-45; para. 0317), and teaches wherein said tube (506; Fig. 45) and said base (508; Fig. 45) define fastener holes (opening 730 in base 508, opening 728 in tube 506; Fig. 41-45; para. 0317) in alignment with each other to receive a fastener (732; Figs. 40-45; para. 0317) to removably fasten the base to the tube (see Figs. 40-45).  Examiner also notes that Donner’s alignment holes and fastener are sized so that the fastener does not extend into the working channel of the elongated tube, so that the fastener does not interfere with the working channel (see Donner, Fig. 45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Culbert’s tube assembly so that the base of the clip and a portion of the elongated tube include aligned fastener holes for receiving a fastener, as described above in Donner’s fastening configuration, because Donner recognizes this as a suitable manner for removably coupling an element to a tube without interfering with the working channel of the tube (see Donner, Fig. 45, para. 0317), and further because it is understood that providing a screw for fastening the elements together would provide additional stability for maintaining the clip engaged around the tube during use.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Culbert (US 2009/0149857 A1) in view of Devierre (US 2005/0234297 A1)
Regarding claim 4, Culbert disclose the facet fusion tube assembly of claim 1. 
Culbert does teach the resilient arms configured to slidably engage the outer surface of the tube as the clip is engaged to said tube (resilient arms 142 fit over the outer surface of third dilator tube 72, thereby sliding over to snap into place as clip 90 is engaged to tube 72; Figs. 1-2, 7A-B; para. 0156). 
However, Culbert does not disclose wherein said arms define a knob at a free end of each of said arms, said knob configured to slidably engage said outer surface as said clip is engaged to said tube.
Devierre is considered analogous to the claimed invention because it is directed to a resilient clip having a pair of resilient arms (base 23 of holding member 20 shown in Fig. 2A defines a resilient clip having a pair of projections 28; para. 0063, 0071), and teaches wherein said arms define a knob at a free end of each of said arms (projections 54, shown in analogous embodiment of base/clip 23 in Fig. 2B, define a knob at a lower/free end of each arm; para. 0071), said knob configured to slibably engage an outer surface of a hollow elongated tube as said clip is engaged to said tube (projection/knob 54 provides a ramping effect so as to slide over an outer surface of insert 61 to facilitate clipping onto the insert 61, thus the projection/knob 54 is capable of sliding over an outer surface of the hollow elongated tube as the clip is engaged to the tube; Fig. 2B; para. 0071-0072).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the free ends of Culbert’s resilient arms to each include a knob, as taught by Devierre, because the knob facilitate clipping of the resilient clip onto an insert/tube by providing a ramping effect as the arms slide over the insert/tube, or by facilitating clipping should the resilient arms of the clip become resistant to expansion, as recognized by Devierre (see Devierre, para. 0071).

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Culbert (US 2009/0149857 A1) in view of Frey (US 2018/0271602 A1).
Regarding claim 7, Culbert discloses the facet fusion tube assembly of claim 1.
Culbert also teaches inserting a drill or tool through the bore of the elongated tube (shown in Fig. 5A, where a drill 150 is inserted through hollow elongated tube 72 after inner and intermediate dilator tubes have been removed; para. 0157).
However, Culbert does not teach the assembly further comprising a centering cap having an elongated cylindrical body sized for a close fit within said bore, said centering cap defining a centering bore having an inner diameter less than the inner diameter of the bore of said tube.
Frey is considered to be analogous to the claimed invention because it is directed toward a tube assembly with a hollow elongated tube for guiding tools or instruments, such as drill bits or taps, used in surgical procedures at facet joints (see guide 1810 in Fig. 27D, with elongated tube/cannula 1816 for guiding a tool, and para. 0181, 0301-0303). 
Frey teaches the assembly (1810; Fig. 27D) further comprising a centering cap (an insert 1854 shown in Fig. 27E, such as insert 1854E; para. 0304-0308) having an elongated cylindrical body sized for a close fit within said bore (insert/centering cap 1854 shown having an elongated cylindrical body, and has an outer diameter sized for mating, i.e. for a close fit, with the inner diameter of bore 1820 of the elongated tube 1816; Figs. 27D-E; para. 0304), said centering cap defining a centering bore (1856; Fig. 27E; para. 0304-0306) having an inner diameter less than the inner diameter of the bore of said tube (with insert/centering cap 1854 sized to fit within the bore 1820 of the tube 1816, the inner diameter of the centering bore 1856 is less than the inner diameter of bore 1820 of tube 1816; Figs. 27D-E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Culbert’s tube assembly such that the hollow elongated tube interfaces with a centering cap, such as Frey’s centering cap described above, because providing a centering cap/insert with a bore having a diameter sized for a particular drill or tool facilitates guiding of the tool through the centering cap and elongated tube of the assembly, as recognized by Frey (see Frey, para. 0304, 0305).
 Regarding claim 8, as best understood, the combination of Culbert and Frey teaches the facet fusion tube assembly of claim 7, wherein the proximal end of said bore of said tube and said bore of said cylindrical body define at least one nested ridge and channel interface to prevent relative rotation between said tube and said centering cap (with Culbert’s tube assembly modified to include Frey’s centering cap 1854E fitted within the hollow elongated tube 1816 as shown in Frey, Fig. 27E, the proximal end of the bore 1820 of tube 1816 defines a slot/channel 1862 in a wall thereof, and the cylindrical body of insert/centering cap 1854 includes a key/ridge 1860 which interface ensure proper orientation of the centering cap 1854E within bore 1820 of tube 1816, i.e. preventing relative rotation between tube 1816 and centering cap 1854E; see Frey, Figs. 27D-E; para. 0308).
Regarding claim 10, Culbert discloses the method of claim 9.
Culbert also discloses performing the step of introducing a tool or instrument through the bore of the elongated tube after the removing the inner rod from the elongated tube (as shown in Fig. 5A, inserting drill 150 through tube 72 after inner rod 32 has been removed; para. 0147). 
However, Culbert does not disclose the method further comprising, after removing the inner rod, engaging a centering cap to the proximal end of the elongated tube, the centering cap defining a center opening in communication with the hollow elongated tube; and the step of introducing a tool or instrument includes extending the tool or instrument through the center opening of the centering cap, whereby the centering cap maintains the tool or instrument in a centered position.
Frey is considered to be analogous to the claimed invention because it is directed toward a tube assembly with a hollow elongated tube for guiding tools or instruments, such as drill bits or taps, used in surgical procedures at facet joints (see guide 1810 in Fig. 27D, with elongated tube/cannula 1816 for guiding a tool, and para. 0181, 0301-0303). 
Frey teaches engaging a centering cap (one of inserts 1854 shown in Fig. 27E; para. 0304-0308) to the proximal end of an elongated tube (referring particularly to insert/centering cap 1854E, shown engaged to a proximal/upper end of tube 1816, received in bore 1820 thereof; Figs. 27D-E; para. 0304, 0308), the centering cap defining a central opening (1856; Fig. 27E; para. 0304-0305) in communication with the hollow elongated tube (central opening 1856 of centering cap 1854 is in communication with bore 1820 of hollow elongated tube 1816 when the centering cap is received in the bore 1820 of the hollow tube; Figs. 27D-E; para. 0304); and wherein the step of introducing a tool or instrument includes extending the tool or instrument through the center opening of the centering cap, whereby the cap maintains the tool or instrument in a centered position (the center opening 1856 of centering cap 1854 is sized having a diameter to accommodate a precise tool or instrument to be held by the centering cap 1854, so that introducing a tool such as a drill includes extending the drill through the center opening 1856 so that the cap 1854 maintains the drill in a centered position; Figs. 27D-E; para. 0304-0308). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Frey’s centering cap with Culbert’s tube assembly, so that Culbert’s step of introducing a tool/drill through the elongated tube after removing the inner rod further includes engaging Frey’s centering cap to the proximal end of the tube (after removing the inner rod) to maintain the tool/drill in a centered position, as taught by Frey, because providing a centering cap/insert with a bore having a diameter sized for a particular drill or tool facilitates guiding of the tool through the centering cap and elongated tube of the assembly, as recognized by Frey (see Frey, para. 0304, 0305).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Orozco (WO 2020/261203 A1) is directed towards a facet fusion tube assembly, and Renaud (US 2011/0108150 A1) is directed towards a resilient clip assembly. Other relevant references can be found in the attached PTO-892 form.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773